POSNER, Circuit Judge,
concurring.
I join the panel opinion without reservations, but wish to note some wrinkles in the case that merit the attention of our staff attorneys; of our judges when they review orders, disposing of appeals, drafted by staff attorneys; of the district judges; and of litigants and their lawyers, when the litigants have lawyers.
As noted in the panel opinion, the plaintiff filed this suit in federal district court in Wisconsin against six Wisconsin circuit court judges and family court commissioners, and the opinion rightly notes that the defendants are immune from liability for rulings made in the course of their judicial duties, as all the rulings that the plaintiff challenges were. But it is worth noting that the “commissioner” defendants, though not called judges, are judicial officers and therefore really do partake of the same immunity as the state circuit court judges. See Milwaukee County Courts, Family Division, “What is the Family Court Commissioner’s Office?,” http:// eounty.milwaukee.gov/Courts/Family.htm (visited May 5, 2017); Brunson v. Murray, 843 F.3d 698 (7th Cir. 2016).
Another wrinkle concerns a footnote that often appears in our orders and opinions deciding appeals when we have not heard oral argument: “We have agreed to decide this case without oral argument because the briefs and record adequately present the facts and legal arguments, and oral argument would not significantly aid the court.” This language is derived from Rule 34(a)(2) of the Federal Rules of Appellate Procedure, which states: “Oral argument must be allowed in every case unless a panel of three judges who have examined the briefs and record unanimously agrees that oral argument is unnecessary for any of the following reasons: (A) the appeal is frivolous; (B) the disposi-tive issue or issues have been authoritatively decided; or (C) the facts and legal arguments are adequately presented in the briefs and record, and the decisional process would not be significantly aided by oral argument.”
The commonly appearing footnote quoted above thus tracks Rule 34(a)(2)(C), but is inapposite to the present case and thus is properly omitted from the panel opinion. The appellees were not served with process in the district court and have not participated in the appeal, and the only brief (not briefs) filed in the case was the plaintiffs. The plaintiff has no lawyer, has not requested that we try to find one to represent her in this court, and has not asked for oral argument. The appellate record circulated to the three judges who constitute this appellate panel consisted solely of her complaint, the district judge’s order dismissing the case, and her brief—a brief that contains almost nothing that could be regarded as a legal argument and in many places misapprehends the function of a court of appeals, as when she asks us “for a money judgment for no less than $3 million and no more than $1 billion.”
It is true that additional material (available to the judges on request) appears in a separate appendix lodged with the clerk of our court, but none of that material is germane to the issues on appeal. It recounts, for example, the appellant’s custody battles with her former husband, including her state court custody litigation, and it adds some medical records. Finally there is the district court record, which has been filed with us but which contains nothing of significance to the plaintiffs appeal: her consent to jurisdiction by a *490magistrate judge; the chief district judge’s order dismissing the case and denying her motion for leave to appeal in forma pau-peris; and her notice of appeal.
So there is a brief but not briefs, a scanty appellate record, no request for oral argument—and no purpose would be served by oral argument because, as the majority opinion points out, the appéal is frivolous. It is therefore because of Rule 34(a)(2)(A) (“the appeal is frivolous”) rather than 34(a)(2)(C) (“the facts and legal arguments are adequately presented in the briefs and record, and the decisional process would not be significantly aided by oral argument”) that we are authorized to decide the case without oral argument.